ORDER
PER CURIAM.
Maharishi Vedie University (MVU) appeals from a judgment for condemnation and a jury verdict of $680,000. Washington University Medical Center Redevelopment Corporation (WUMCRC) brought a condemnation action against MVU for three parcels of property located in the City of St. Louis. MVU argues the trial court (1) lacked subject matter jurisdiction because one of the parcels of land was outside the boundaries of the redevelopment area; (2) erred in denying MVU’s motion to dismiss for lack of jurisdiction, in entering the “order and judgment on petition” condemning the property, in entering judgment on the jury’s verdict, and in denying defendant’s motion for judgment notwithstanding the verdict; and (3) erred in admitting evidence the other property in the area sold for nominal amounts, erred in failing to use three verdict forms, and erred in failing to admit evidence of WUMCRC’s role in preventing MVU from rehabilitating the property pri- or to condemnation. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).